Citation Nr: 1758331	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-36 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bronchiectasis prior to December 3, 2015, and in excess of 60 percent thereafter, to include consideration of an extraschedular rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to July 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit on appeal.

In November 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

In February 2011 and February 2012, the Board remanded the Veteran's claims for evidentiary development.  The Veteran's claims folder returned to the Board, and in an October 2014 decision, the Board denied the Veteran's claim for an increased rating for his respiratory disorder and remanded the claim of entitlement to a total disability rating for individual unemployability (TDIU).  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Remand (JMR), the parties asked the Court to remand the October 2014 Board decision to the extent that "the Board did not provide an adequate statement of reasons or bases for its determination that remand was required to obtain a VA medical examination with regard to his claim for TDIU but that referral for extraschedular consideration was not warranted."  In a May 2015 Order, the Court granted the JMR.  The remainder of the Board's decision, to include the remand directive pertaining to entitlement to TDIU, was left intact.

In July 2015 and September 2016, the Board remanded the Veteran's increased rating and TDIU claims.  Thereafter, in a May 2017 rating decision, the RO granted the Veteran's TDIU claim effective December 3, 2015.  As evidenced by the claims folder, the Veteran has not yet expressed disagreement with the assigned effective date for the TDIU award.  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  The Board further notes that the Veteran's increased rating claim was readjudicated in a February 2017 rating decision wherein the RO awarded a 60 percent rating effective December 3, 2015.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Further, in a February 2017 supplemental statement of the case (SSOC), the RO continued a 30 percent rating for the Veteran's bronchiectasis prior to December 3, 2015 and a 60 percent rating thereafter.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Prior to December 3, 2015, the Veteran's bronchiectasis was manifested by daily productive cough with sputum that was at times purulent or blood-tinged and that required antibiotic usage; it did not result in incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring almost continuous antibiotic use.

2.  From December 3, 2015, the Veteran's bronchiectasis is manifested by near continuous findings of cough with purulent sputum requiring almost continuous antibiotic use; the disability is not manifested by incapacitating episodes of infection of at least six weeks total duration per year. 

3.  Prior to December 3, 2015, the Veteran's bronchiectasis picture was not exceptional or unusual, and did not result in frequent hospitalizations or marked interference with employment beyond that contemplated by the schedular rating.


CONCLUSIONS OF LAW

1.  Prior to December 3, 2015, the criteria for entitlement to a disability rating in excess of 30 percent for bronchiectasis have not been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6601 (2017).

2.  From December 3, 2015, the criteria for entitlement to a disability rating in excess of 60 percent for bronchiectasis have not been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6601 (2017).

3.  The criteria for an extraschedular rating for bronchiectasis have not been met.  38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321  (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for bronchiectasis.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2011, February 2012, July 2015, and September 2016 the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records, provide the Veteran with a VA examination for his bronchiectasis, and refer the claim of entitlement to extraschedular consideration to the Chief Benefits Director of VA's Compensation and Pension Service for consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records were obtained and associated with the claims folder.  Also, the Veteran was afforded VA examinations for his respiratory disorder in March 2011, May 2012, January 2017, and May 2017.  Further, in February 2016, a decision was issued by the Chief Benefits Director of VA's Compensation and Pension Service regarding extraschedular consideration.  The Veteran's bronchiectasis claim was most recently readjudicated via the February 2017 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2010.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.
Higher evaluation for bronchiectasis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2017).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's bronchiectasis is rated as 30 percent disabling prior to December 3, 2015, and 60 percent thereafter under Diagnostic Code 6601, which rates bronchiectasis.  He asserts that his disability is more severe than reflected by the current assigned evaluations.    

Diagnostic Code 6601 states that a 10 percent rating is warranted for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic use almost continuously.  A 100 percent rating is warranted for incapacitating episodes of infection of at least six weeks total duration per year.  Incapacitating episodes are defined as episodes requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6601. 

Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under Diagnostic Code 6600.  Under this Diagnostic Code, a 10 percent rating is warranted if the Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent of predicted value, the ratio of FEV-1/Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method [DLCO (SB)] is 66 to 80 percent predicted.  A 30 percent rating is warranted if FEV-1 is 56 to 70 percent of predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted if FEV-1 is 40- to 55-percent predicted, when FEV-1/FVC is 40 to 55 percent, when DLCO (SB) of 40- to 55-percent predicted, or when there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent disability rating is warranted if FEV-1 is less than 40 percent of predicted value, FEV-1/FVC is less than 40 percent, DLCO (SB) is less than 40-percent predicted, maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization,), episode(s) of acute respiratory failure, requires outpatient oxygen therapy.  The rating criteria for Diagnostic Code 6604, for chronic obstructive pulmonary disease; for Diagnostic Code 6844, for post-surgical residuals; and Diagnostic Code 6845, for chronic pleural effusion or fibrosis are identical to those of Diagnostic Code 6600.  38 C.F.R. § 4.97.

VA evaluates pulmonary function test (PFT) results based on post-bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In so deciding, VA noted that The American Lung Association /American Thoracic Society Component Committee on Disability Criteria has recommended testing for pulmonary function after optimum therapy based upon reasoning that the results of such tests reflect the best possible functioning of an individual and were the figures used as the standard basis of comparison of pulmonary function.  It was also noted that using post-bronchodilation results would assure consistent evaluations.  Id. at 46,723. 

When PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results; then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  See 71 Fed. Reg. 52457-10 (Sept. 6, 2006).

The Veteran was originally granted entitlement to service connection for bronchiectasis in an August 1967 rating decision and was assigned an initial 10 percent rating prior to June 20, 1967, and a 30 percent disability thereafter under Diagnostic Code 6601.  He filed his current increased rating claim in August 2006.  

The Veteran was afforded a VA examination in November 2006.  He reported that he produces around 1-2 tablespoons of greenish sputum and that he had dyspnea on exertion for the past 1-2 years.  He occasionally wheezed, and symptoms were worse in cold weather.  Following examination of the Veteran, the VA examiner diagnosed the Veteran with bronchiectasis with pneumonia while in service.  In a subsequent VA examination dated March 2011, the Veteran reported use of antibiotics as well as episodic wheezing and dyspnea on exertion.  He also used inhalers.  The examiner noted that the Veteran was slightly obese and continued the diagnosis of bronchiectasis and that the symptoms may be worsening.  PFT testing at that time revealed normal FVC (86 percent), normal FEV-1 (84 percent), and normal FEV-1/FVC (98 percent).  After bronchodilator testing there was no significant change in FVC and FEV-1.There was also normal DLCO (82 percent).  The PFT clinician indicated normal spirometry, normal lung volumes, and normal diffusion as well as no significant response to the bronchodilator.

The Veteran was provided another VA examination in May 2012.  The examiner documented diagnoses of bronchiectasis as well as chronic obstructive pulmonary disease (COPD).  The examiner reported that the Veteran's respiratory disorder required use of oral or parenteral corticosteroid medication, specifically guaifenesin for loosening secretions as well as inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  However, the respiratory disorder did not require the use of oral bronchodilators.  Although the respiratory disorder required use of antibiotics, the Veteran noted that he had not used any in the past 12 months.  He also did not require outpatient oxygen therapy.  The examiner further noted that the Veteran's bronchiectasis was manifested by daily productive cough with purulent and blood-tinged sputum at times as well as dyspnea on exertion or exposure to cold air.  However, the bronchiectasis was not manifested by acute infection, continuous antibiotic usage, anorexia, weight loss, or Frank hemoptysis.  Furthermore, the Veteran reported zero to no more than 2 weeks of incapacitating episodes.  Pre-bronchodilator PFT testing revealed 91 percent predicted FVC, 90 percent predicted FEV-1, 98 percent FEV-1/FVC, and 84 percent predicted DLCO.  Post-bronchodilator PFT testing revealed 94 percent predicted FVC, 90 percent predicted FEV-1, and 95 percent FEV-1/FVC.  The examiner noted that the FVC percentage predicted test result most accurately reflected the Veteran's level of disability.  Furthermore, R.G., M.D., the Chief of Pulmonary Critical Care at the VA medical center reported that the PFT test results revealed normal spirometry and lung volumes.  

The Veteran was afforded a VA examination in January 2017.  He reported progressively worsening symptoms including daily mucopurulent cough, dyspnea at rest with increased dyspnea with exertion, weakness, fatigue, occasional hemoptysis, and recurrent respiratory infections.  He took a monthly antibiotic and  on a daily basis used inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The examiner noted that the Veteran's bronchiectasis did not require the use of oral or parenteral corticosteroid medication and the Veteran did not require outpatient oxygen therapy.  The examiner further reported that the Veteran's bronchiectasis was manifested by a productive cough that was near constant, purulent sputum at times, and blood-tinged sputum at times; acute infection with two infections in the past 12 months; required antibiotic usage almost continuously; and fatigue and weakness.  Notably, the Veteran did not have any incapacitating episodes of infection due to the bronchiectasis.  The examiner documented a CT of the thorax dated April 2016 which revealed an impression of dyspnea, rales, and bronchiectasis.  PFT testing revealed FVC 75 percent predicted pre-bronchodilator and 76 percent predicted post-bronchodilator; FEV-1 73 percent predicted pre-bronchodilator and 81 percent predicted post-bronchodilator; and FEV-1/FVC 71 percent predicted pre-bronchodilator and 78 percent predicted post-bronchodilator.  The examiner noted that DLCO was not indicated in the Veteran's particular case. 

The Veteran was provided another VA examination in May 2017.  He reported that he was always out of breath, but was not on supplementary oxygen.  His bronchiectasis continued to require daily inhalational bronchodilator therapy and anti-inflammatory medication.  The Veteran's condition also required courses of antibiotics at various times throughout the year but did not require use of oral bronchodilators or outpatient oxygen therapy.  The examiner noted that the Veteran's bronchiectasis was manifested by productive cough that was daily and purulent sputum at times as well as requiring a prolonged course of antibiotics (lasting four to six weeks) more than twice a year.  The Veteran did not have any incapacitating episodes of infection due to the bronchiectasis.  The examiner reiterated the PFT testing conducted during the January 2017 VA examination discussed above.     

VA treatment records dated through April 2017 document the Veteran's treatment for his bronchiectasis.  A chest X-ray report dated February 2007 revealed no significant or minor abnormality.  A treatment record dated April 2007 noted the Veteran's symptoms of dyspnea and chronic productive cough as well as occasional pleuritic chest pain.  He denied fever, chills, nausea/vomiting, abdominal pain, diarrhea, and constipation.  The examining physician noted a review of a CT scan dated March 2007 which revealed bilateral lower lobe bronchiectasis, peripheral subpleural subcentimeter nodules, and fatty liver.  PFT results dated March 2007 revealed normal FVC (84 percent), FEV-1 (81 percent), and FEV-1/FVC (97 percent).  A treatment record dated February 2008 indicated stable dyspnea on exertion and that the Veteran denied hemoptysis, epistaxis, and significant nasal congestion.  A treatment record dated April 2008 documented the Veteran's report of increased phlegm.  The treatment records also note use of an inhaler.  See, e.g., a VA treatment record dated October 2008.  May 2009 PFT testing revealed normal FVC (83 percent), FEV-1 (80 percent), and FEV-1/FVC (96 percent).  There was some truncation of the peak of the expiratory flow-volume loop consistent with glottis closure.  March 2011 PFT testing revealed 88 percent FVC, 86 percent FEV-1, and 98 percent FEV-1/FVC.  A May 2011 treatment record documents the Veteran's complaints of clear to grey phlegm and use of albuterol inhaler 3-4 times a day.  June 2012 PFT testing revealed 91 percent FVC, 90 percent FEV-1, and 98 percent FEV-1/FVC pre-bronchodilator and no significant changes post-bronchodilator.  An August 2014 record document the Veteran's shortness of breath and sputum.  June 2015 PFT testing revealed 82 percent FVC, 84 percent FEV-1, and 75 percent FEV-1/FVC.  A September 2016 record documents the Veteran's use of Augmentin which cleared up his sputum.  However, he continued to have shortness of breath despite using his inhalers.  

SSA records dated May and June 2006 note the Veteran's bronchiectasis and that he has constant dyspnea on exertion and sputum production and that he can generally only walk up about one flight of steps before he has to stop and catch his breath.   

The Veteran testified as to the severity of his respiratory disorder at the November 2010 Board hearing.  Specifically, he stated that walking up and down stairs causes shortness of breath and that he coughs in the summer and winter.  He further stated that he was bedridden probably once every four or five years for a couple of weeks.  He was prescribed antibiotics for use in the winter.  The Board also notes a statement from the Veteran's wife dated September 2015 wherein she reported that the Veteran constantly spits up yellow, greenish, and sometimes bloody mucus and that she is awakened many times through the night with constant coughing and wheezing.   

Based on all the above evidence, the Board finds that entitlement to a disability rating in excess of 30 percent prior to December 3, 2015 cannot be awarded under Diagnostic Code 6601.  There is no evidence of record that the Veteran's service-connected bronchiectasis results in incapacitating episodes of infection of more than four weeks total duration or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  On the contrary, the Veteran himself has testified that he was bedridden probably once every four or five years for a couple of weeks at the November 2010 Board hearing.  Although he indicated use of antibiotics during the wintertime at the Board hearing, he also denied use of antibiotics for the past 12 months at the May 2012 VA examination.  In any event, such use would not be considered use of antibiotics "continuously" as required by Diagnostic Code 6601.  Furthermore, multiple medical treatment records document the absence of hemoptysis.  Also, the May 2012 VA examiner indicated the absence of anorexia and weight loss, and there is no competent and probative evidence to the contrary.  

The Board further finds that entitlement to a disability rating in excess of 60 percent from December 3, 2015 for the Veteran's bronchiectasis is not warranted under Diagnostic Code 6601.  Specifically, there is no evidence that during this period, the Veteran had incapacitating episodes of at least six weeks total duration per year which is required for the next higher 100 percent evaluation.  Notably, the Veteran reported during both the January 2017 and May 2017 VA examinations that his bronchiectasis did not result in incapacitating episodes, and there is no evidence to the contrary during the period under consideration.

Ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 cannot be combined with each other.  See 38 C.F.R. § 4.96(a).  Therefore, the Veteran cannot be awarded a separate disability rating under another Diagnostic Code, such as Diagnostic Code 6844, which rates post-surgical residuals.  However, the Board has considered whether rating the Veteran under a diagnostic code other than Diagnostic Code 6601 could afford the Veteran a higher disability rating. 

With regard to alternatively rating the Veteran's respiratory disorder under Diagnostic Code 6600 for pulmonary impairment, the Board notes that under this Diagnostic Code, a 100 percent disability rating is warranted for FEV-1 less than 40 percent of predicted value, or; the FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 mL/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure) or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  A 60 percent disability rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent; or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  However, as indicated above, the Veteran's PFT testing as well as the remainder of medical evidence of record falls well short of these criteria necessary for a 60 percent evaluation prior to December 3, 2015 or a 100 percent evaluation thereafter.  Indeed, there is no evidence that the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure, or that he requires outpatient oxygen therapy, one of which are required for a 100 percent disability rating under Diagnostic Code 6600.  As such, the Board finds that Diagnostic Code 6600 is not for application.  

Extraschedular consideration

As noted above, the May 2015 JMR indicated that consideration of whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was warranted in light of the Veteran's TDIU claim.  As discussed above, the Board notes that a TDIU was granted based on the Veteran's bronchiectasis from December 3, 2015. Therefore, an extraschedular rating for that period is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (2014) (noting that 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function for situations in which a veteran's overall disability picture establishes something less than total unemployability).

For the period prior to December 3, 2015, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors which render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case. Kuppamala v. McDonald, 27 Vet. App. 447, 454, n.7 (2015).

A review of the record does not show that the Veteran was hospitalized for his bronchiectasis during the period in question.  As to marked interference with employment, the Board acknowledges that the Veteran was unemployed during the period under consideration and that he has indicated that the unemployability was due to the bronchiectasis.  See, e.g., the Veteran's claim for TDIU dated April 2017.  However, the Board notes that during the period under consideration, the Veteran's disability did not require the use of oral bronchodilators, and although the respiratory disorder required use of antibiotics, the Veteran noted during the May 2012 VA examination that he had not used any in the past 12 months.  As such, antibiotic treatment was essentially on an as needed basis.  Further, the Veteran did not indicate during the May 2012 VA examination how frequently he required inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  Moreover, his disability did not require outpatient oxygen therapy.  Also, PFT testing conducted during the period under consideration revealed normal findings.  Indeed, the evidence of record during the period under consideration describe the criteria required for the current assigned 30 percent rating and do not indicate a marked interference with employment.  

The Board notes that the Veteran has a 30 percent rating for his bronchiectasis prior to December 3, 2015.  This rating is meant to represent the average impairment in earning capacity resulting from his service-connected condition, and is considered adequate to compensate for considerable loss of working time.  38 C.F.R. § 4.1.  The 30 percent rating therefore contemplates earning impairment and lost working time.  The record does not show that this Veteran experienced any marked interference with his employment above and beyond that already contemplated by his assigned schedular rating.  Put another way, there is nothing in the record to suggest that his overall disability picture was so exceptional or unusual that it rendered the application of the schedular standards impractical and requires an extraschedular rating to "accord justice."

 Therefore, an extraschedular rating is not warranted in this case.


ORDER

Entitlement to a disability rating in excess of 30 percent for bronchiectasis prior to December 3, 2015, and in excess of 60 percent thereafter, to include consideration of an extraschedular rating is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


